Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before                                  FILED
any court except for the purpose of                                  Jul 09 2012, 8:23 am
establishing the defense of res judicata,
collateral estoppel, or the law of the case.                                CLERK
                                                                          of the supreme court,
                                                                          court of appeals and
                                                                                 tax court




ATTORNEY FOR APPELLANT:                                        ATTORNEYS FOR APPELLEE:

JILL M. ACKLIN                                                 GREGORY F. ZOELLER
Acklin Law Office, LLC                                         Attorney General of Indiana
Westfield, Indiana
                                                               ERIC P. BABBS
                                                               Deputy Attorney General
                                                               Indianapolis, Indiana




                               IN THE
                     COURT OF APPEALS OF INDIANA

DERRICK BAKER,                                          )
                                                        )
       Appellant-Defendant,                             )
                                                        )
               vs.                                      )     No. 48A02-1110-CR-929
                                                        )
STATE OF INDIANA,                                       )
                                                        )
       Appellee-Plaintiff.                              )


                      APPEAL FROM THE MADISON CIRCUIT COURT
                          The Honorable Dennis D. Carroll, Judge
                              Cause No. 48D01-1102-FB-191


                                               July 9, 2012

                 MEMORANDUM DECISION - NOT FOR PUBLICATION

BAILEY, Judge
                                            Case Summary

          Derrick Baker (“Baker”) appeals his conviction, following a jury trial, of Dealing in

Cocaine as a Class B felony.1 He presents one issue for our review: whether the State

presented sufficient evidence to establish that Madison County was the proper venue for trial.

          We affirm.

                                      Facts and Procedural History

           On June 23, 2010, as part of his assigned duties with the Madison County Drug Task

Force, Anderson Police Department Detective Keith Gaskill (“Detective Gaskill”) was

working in an undercover capacity with a confidential informant (“CI”). Detective Clifford

Cole (“Detective Cole”), another Anderson Police Department officer assigned to the

Madison County Drug Task Force, was assisting Detective Gaskill. The CI knew Melissa

Mahoney (“Mahoney”), who resided in Anderson.

             Mahoney was with Baker at the intersection of 14th and Arrow Streets when the CI

called, asking if she could obtain an “eight ball” of crack cocaine. (Tr. at 174.) After Baker

assured Mahoney that he could provide the cocaine, Mahoney told the CI to come to 14th and

Arrow. Detective Gaskill and the CI met Mahoney and Baker at that location and, upon

Baker’s instruction, the four traveled in Detective Gaskill’s vehicle to 22nd and Arrow.

There, Detective Gaskill gave Baker $150 in cash and Baker went inside a house. Ten to

fifteen minutes later, Baker returned to the car and handed Detective Gaskill the cocaine.

          Baker then decided he wanted some cigarettes. Mahoney suggested a 16th and Raible


1
    Ind. Code § 35-48-4-1(a)(1)(C).

                                                   2
location but, instead, Detective Gaskill drove to a convenience store at Nichol and Madison.

Mahoney and Baker bought cigarettes, after which Detective Gaskill dropped the couple off

at 14th and Arrow. Detective Cole, who had been following Detective Gaskill at a distance,

met with Gaskill at the Drug Task Force office and advised him of Baker’s identity.

       On February 9, 2011, the State charged Baker with Class B felony dealing in cocaine.

During trial, at the close of the State’s case in chief, Baker moved for judgment on the

evidence on the basis that the State failed to prove proper venue. The trial court denied the

motion with the following explanation:

       I don’t recall [the State] specifically asking somebody is this location in
       Anderson, Madison County, Indiana, but jurors, I did hear evidence about
       location. We know these are Anderson Police Officers. I believe there’s
       sufficient information in the evidence from which a jury may determine venue.

(Tr. at 260.) Baker then presented his defense. The jury found Baker guilty as charged and

the trial court imposed a fifteen-year sentence. Baker now appeals.

                                 Discussion and Decision

                                    Standard of Review

       A defendant has both a constitutional and statutory right to be tried in the county in

which an offense was committed. Ind. Const. art. 1, § 13(a); Ind. Code § 35-32-2-1(a);

Baugh v. State, 801 N.E.2d 629, 631 (Ind. 2004). Venue is not an element of a criminal

offense. Id. Nevertheless, proof of proper venue by a preponderance of the evidence is

essential to sustain a conviction for any crime. Eckstein v. State, 839 N.E.2d 232, 233 (Ind.

Ct. App. 2005).

       The standard of review for claims of insufficient evidence to prove venue is the same

                                             3
as that for other claims of insufficient evidence. Neff v. State, 915 N.E.2d 1026, 1032 (Ind.

Ct. App. 2009), adhered to on reh’g, trans. denied. We do not re-weigh evidence or resolve

questions of credibility, but look to the evidence and reasonable inferences therefrom that

support the conclusion of required venue. Id.

                                          Analysis

       Baker points out that none of the witnesses stated that the cocaine buy occurred in

Madison County. But the State may establish proper venue by circumstantial evidence.

Eckstein, 839 N.E.2d at 233. Thus, the State meets its burden of establishing venue if the

facts and circumstances of the case permit the jury to infer that the crime occurred in the

given county. Id.

       The record shows that Detectives Gaskill and Cole both identified themselves as part

of the Anderson police force associated with the Madison County Drug Task Force. In

addition, two other officers testified that they were employed by the Anderson Police

Department. No other law enforcement agencies were involved in the investigation of the

crime or in Baker’s arrest. The cocaine was stored at the Anderson Police Department

property room and labeled as belonging to that Department. Witnesses named the location of

the cocaine buy as 22nd and Arrow. Other streets were identified, including Nell Street.

Detectives also mentioned an alley between Arrow Avenue and Mill Streets, Red’s Cleaners

at Nichol and Arrow, and a gas station that once was a Milk Barn at Nichol and Madison

Avenues. In addition, jurors viewed a videotape of the event.

       Baker insists that these facts and circumstances are insufficient to prove venue. We


                                             4
disagree. In Currin v. State, 497 N.E.2d 1045 (Ind. 1986), the Indiana Supreme Court

reviewed facts and determined:

       The killing took place at Snupee’s Restaurant at 501 East 30th Street. Officers
       from the Indianapolis Police Department investigated the crime. The autopsy
       on the victim was performed by the Marion County Coroner’s Office. We
       therefore find that sufficient evidence was presented for the jury to infer that
       the offense occurred in Marion County, Indiana.

Id. at 1048. Similarly, in Gillie v. State, the Court reviewed the record and concluded:

       Aside from the evidence indicating that the bank neighbored Pike Central High
       School, the State produced testimony that the victim of the robbery was the
       Campbelltown branch of the First National Bank of Winslow. Both
       Campbelltown and Winslow are in Pike County. One of the bank employees
       testified that the bank was located at “the Highway of 56 and 61,” apparently
       referring to the intersection of State Roads 56 and 61. The investigating
       officers named numerous Pike County roads and streets when discussing their
       search of the bank surrounds. This evidence was clearly sufficient to establish
       venue.

512 N.E.2d 145, 151 (Ind. 1987); see also Mitchell v. State, 644 N.E.2d 102, 104 (Ind. 1994)

(finding sufficient evidence of venue in Tippecanoe County where testimony demonstrated

that the stabbing and its investigation occurred at the Brick-N-Wood housing addition and

that the Brick-N-Wood was on the outskirts of Lafayette); Shields v. State, 490 N.E.2d 292,

295 (Ind. 1986) (finding sufficient evidence of venue in Lake County where patrolman with

the Lake County Police Department investigated crime, neighbor of victim gave street

address in Hobart, and same witness identified victim’s address as Route I in Hobart

Township).

       In this case, jurors, who presumably resided in Madison County, were instructed to

“use your own knowledge, experience and common sense gained from day to day living”


                                              5
when determining what to believe. (App. at 131; Tr. at 355.)2 From the multiple references

to “Anderson,” “Madison County,” and named streets, the jury could reasonably have

inferred that the charged offense occurred in Madison County. See Duffitt v. State, 519

N.E.2d 216, 223 (Ind. Ct. App. 1988) (finding sufficient circumstantial evidence to establish

venue in Madison County where evidence demonstrated that offenses occurred at defendant’s

home in Elwood, in his car following a trip to a skating rink in Alexandria, in his car

following a trip to the Dairy Queen in Elwood and on the way back to Alexandria from

Anderson), aff’d, 525 N.E.2d 607 (Ind. 1988). Because the State met its burden of proving

venue by a preponderance of the evidence, we affirm Baker’s conviction.

        Affirmed.

ROBB, C.J., and MATHIAS, J., concur.




2
 Although the jury was not instructed on venue per se, both preliminary and final instructions included the
charging information, in which the State alleged that the crime occurred in Madison County.

                                                     6